UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 1.26% (Cost $9,990,100) Electric Utilities 1.26% Black Hills Corp., Note 6.500 05-15-13 BBB- 5,000 4,920,855 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,506,310 Credit Par value Issuer, description rating (A) Value Capital preferred securities 12.81% (Cost $91,773,049) Asset Management & Custody Banks 0.66% BNY Capital, 7.97%, Ser B, 12-31-26 A- 4,700 4,948,794 Diversified Banks 0.53% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 4,000 3,940,000 Diversified Financial Services 1.67% JPM Capital Trust I, 7.54%, 01-15-27 A- 12,000 12,557,988 Electric Utilities 3.32% DPL Capital Trust II, 8.125%, 09-01-31 B+ 22,150 24,863,375 Gas Utilities 2.90% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 10,000 10,591,020 KN Capital Trust III, 7.63%, 04-15-28 BB+ 10,673 11,096,611 Integrated Telecommunication Services 1.32% TCI Communications Financing Trust III, 9.65%, 03-31-27 BBB- 9,243 9,909,679 Multi-Utilities & Unregulated Power 1.94% Dominion Resources Capital I, 7.83%, 12-01-27 BBB- 8,450 8,934,439 Dominion Resources Capital III, 8.40%, 01-15-31 BBB- 5,000 5,596,360 Regional Banks 0.47% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A 3,300 3,507,524 Page 1 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2006 (unaudited) Issuer Shares Value Common stocks 5.18% (Cost $27,747,037) Electric Utilities 1.28% FPL Group, Inc. 180,000 7,128,000 Scottish Power Plc, American Depositary Receipt (ADR) (United Kingdom) 60,000 2,440,800 Gas Utilities 2.17% ONEOK, Inc. 491,843 16,235,738 Multi-Utilities & Unregulated Power 1.73% Alliant Energy Corp. 220,000 7,031,200 CH Energy Group, Inc. 40,000 1,891,200 DTE Energy Co. 98,790 4,028,656 Credit Issuer, description rating (A) Shares Value Preferred stocks 80.55% (Cost $626,016,062) Agricultural Products 1.64% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 12,290,000 Asset Management & Custody Banks 0.12% BNY Capital V, 5.95%, Ser F A- 40,000 892,000 Automobile Manufacturers 1.82% Ford Motor Co., 7.50% BB- 40,000 680,800 General Motors Corp., 7.25%, Ser 04-15-41 B 87,900 1,393,215 General Motors Corp., 7.25%, Ser 07-15-41 B 210,500 3,319,585 General Motors Corp., 7.25%, Ser 02-15-52 B 447,300 7,080,759 General Motors Corp., 7.375%, Ser 10-01-51 B 73,125 1,178,775 Consumer Finance 2.50% CIT Group, Inc., 6.35%, Ser A BBB+ 60,000 1,506,600 Ford Motor Credit Co., 7.375% BBB- 24,800 497,488 Ford Motor Credit Co., 7.60% Ba2 100,000 2,037,000 HSBC Finance Corp., 6.00% A 72,200 1,636,052 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 143,200 3,584,296 HSBC Finance Corp., 6.875% A 349,100 8,678,626 SLM Corp., 6.00% A 33,500 748,055 Diversified Banks 8.85% BAC Capital Trust IV, 5.875% A 51,150 1,126,834 Comerica Capital Trust I, 7.60% BBB+ 120,400 3,032,876 Fleet Capital Trust VII, 7.20% A 459,900 11,612,475 Fleet Capital Trust VIII, 7.20% A 310,000 7,833,700 Page 2 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2006 (unaudited) HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- 249,600 5,798,208 Republic New York Corp., 6.25%, Ser HSBC A 50,000 1,170,000 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 450,500 9,929,020 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) BBB+ 225,000 5,467,500 USB Capital III, 7.75% A 134,300 3,357,500 USB Capital IV, 7.35% A 152,800 3,827,640 USB Capital V, 7.25% A 252,000 6,360,480 USB Capital VIII, 6.35%, Ser 1 A 78,000 1,835,340 Wells Fargo Capital Trust IV, 7.00% A 140,800 3,545,344 Wells Fargo Capital Trust VI, 6.95% A- 50,000 1,253,000 Wells Fargo Capital Trust VII, 5.85% A 5,000 111,050 Diversified Financial Services 5.62% ABN AMRO Capital Funding Trust V, 5.90% A 373,600 8,357,432 ABN AMRO Capital Funding Trust VII, 6.08% A 336,000 7,785,120 Citigroup Capital IX, 6.00% A 40,000 925,600 Citigroup Capital VII, 7.125% A 113,700 2,876,610 Citigroup Capital VIII, 6.95% A 529,000 13,209,130 General Electric Capital Corp., 6.10% AAA 22,863 546,197 JPMorgan Chase Capital IX, 7.50%, Ser I A- 73,800 1,845,000 JPMorgan Chase Capital X, 7.00%, Ser J A1 259,000 6,542,340 Electric Utilities 13.47% Boston Edison Co., 4.78% BBB+ 15,143 1,258,535 Cleveland Electric Financing Trust I, 9.00% BB 210,000 5,386,500 Entergy Mississippi, Inc., 7.25% A- 109,000 2,765,330 FPC Capital I, 7.10%, Ser A BB+ 564,603 14,171,535 FPL Group Capital Trust I, 5.875% BBB+ 441,800 9,896,320 Georgia Power Capital Trust V, 7.125% BBB+ 232,300 5,849,314 Georgia Power Capital Trust VII, 5.875% BBB+ 116,500 2,580,475 Great Plains Energy, Inc., 8.00%, Conv BBB- 559,100 13,278,625 HECO Capital Trust III, 6.50% BBB- 120,000 2,977,200 Interstate Power & Light Co., 8.375%, Ser B Baa3 700,000 22,260,000 Northern States Power Co., 8.00% BBB- 175,800 4,500,480 NVP Capital III, 7.75% CCC+ 108,500 2,755,900 PPL Electrical Utilities Corp., 6.25%, Depositary Shares BBB 130,000 3,250,000 Southern California Edison Co., 6.125% BBB- 10,000 1,012,813 Southern Co. Capital Trust VI, 7.125% BBB+ 37,100 933,436 Virginia Power Capital Trust, 7.375% BB+ 318,219 7,980,932 Gas Utilities 2.02% AGL Capital Trust II, 8.00% BBB 41,000 1,022,950 Southern Union Co., 7.55% BB+ 229,500 5,921,100 Southwest Gas Capital II, 7.70% BB 257,900 6,736,348 Vectren Utillity Holdings, Inc., 7.25% A- 56,500 1,415,890 Hotels, Resorts & Cruise Lines 0.42% Hilton Hotels Corp., 8.00% BBB- 125,000 3,126,250 Page 3 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2006 (unaudited) Integrated Telecommunication Services 2.99% Telephone & Data Systems, Inc., 6.625% A- Telephone & Data Systems, Inc., 7.60%, Ser A A- Verizon New England, Inc., 7.00%, Ser B A3 Investment Banking & Brokerage 8.98% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB Goldman Sachs Group, Inc., 6.20% A- Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K BBB+ Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A- Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- Merrill Lynch Preferred Capital Trust III, 7.00% A- Merrill Lynch Preferred Capital Trust IV, 7.12% A- Merrill Lynch Preferred Capital Trust V, 7.28% A- Morgan Stanley Capital Trust II, 7.25% A- Morgan Stanley Capital Trust III, 6.25% A- Morgan Stanley Capital Trust IV, 6.25% A- Morgan Stanley Capital Trust V, 5.75% A1 Morgan Stanley Capital Trust VI, 6.60% A- Life & Health Insurance 1.28% PLC Capital Trust IV, 7.25% BBB+ Prudential Plc, 6.50% (United Kingdom) A Multi-Line Insurance 6.60% AEGON NV, 6.375% (Netherlands) A- AEGON NV, 6.50% (Netherlands) A- ING Groep NV, 7.05% (Netherlands) A MetLife, Inc., 6.375%, Ser B, Conv BBB+ MetLife, Inc., 6.50%, Ser B BBB Multi-Utilities & Unregulated Power 10.93% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 BGE Capital Trust II, 6.20% BBB- Consumers Energy Co. Financing IV, 9.00% Ba2 Dominion CNG Capital Trust I, 7.80% BB+ DTE Energy Trust I, 7.80% BB+ Energy East Capital Trust I, 8.25% BBB- PNM Resources, Inc., 6.75%, Conv BBB- PSEG Funding Trust II, 8.75% BB+ Public Service Electric & Gas Co., 4.18%, Ser B BB+ Puget Sound Energy Capital Trust II, 8.40% BB South Carolina Electric & Gas Co., 6.52% Baa1 TECO Capital Trust I, 8.50% B Page 4 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2006 (unaudited) Oil & Gas Exploration & Production 4.40% Apache Corp., 5.68%, Depositary Shares, Ser B BBB 25,000 2,508,595 Devon Energy Corp., 6.49%, Ser A BB+ 32,355 3,281,001 Nexen, Inc., 7.35% (Canada) BB+ 1,068,800 27,147,520 Real Estate Management & Development 4.47% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,582,800 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,610,897 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 449,400 10,704,708 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 10,650 550,805 Kimco Realty Co., 6.65%, Depositary Shares, Ser F BBB+ 37,030 895,756 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 30,000 671,700 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 307,100 7,745,062 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 304,500 7,685,580 Regional Banks 2.38% PFGI Capital Corp., 7.75% A- 686,000 17,793,125 Reinsurance 0.11% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 40,000 828,000 Thrifts & Mortgage Finance .40% Abbey National Plc, 7.25% (United Kingdom) A- 275,620 6,887,744 Abbey National Plc, 7.375% (United Kingdom) A- 140,800 3,593,216 Wireless Telecommunication Services 0.55% United States Cellular, 7.50% A- 165,100 4,152,265 Maturity Credit Par value Issuer, description date rating (A) Value Short-term investments 0.20% (Cost $1,499,613) Government U.S. Agency 0.20% Federal Home Loan Bank, Disc Note 05-01-06 AAA 1,500 1,500,000 Total investments 100.00% Page 5 John Hancock Preferred Income Fund II Financial futures contracts April 30, 2006 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-year Treasury Note 360 Short June 2006 $635,917 Financial futures contracts John Hancock Preferred Income Fund II Interest rate swap contracts April 30, 2006 (unaudited) Rate type Notional Payments made Payments received Termination Appreciation amount by Fund by Fund date (depreciation) $63,500,000 2.56% (a) 3-month LIBOR June 2008 $3,406,203 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund II Footnotes to Schedule of Investments April 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,290,000 or 1.64% of the Fund's net assets as of April 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on April 30, 2006, including short-term investments, was $757,025,861. Gross unrealized appreciation and depreciation of investments aggregated $24,153,484 and $32,486,371, respectively, resulting in net unrealized depreciation of $8,332,887. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 27, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: June 27, 2006
